Case: 21-51053      Document: 00516187288          Page: 1    Date Filed: 02/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        February 1, 2022
                                    No. 21-51053
                                                                          Lyle W. Cayce
                                                                               Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Allen Houston James,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:21-CR-106-1


   Before King, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Allen Houston James appeals the district court’s denial of his motion
   to revoke the magistrate judge’s pretrial detention order. James is indicted
   with attempting to unlawfully kill the victim with malice aforethought by
   stabbing the victim in violation of 18 U.S.C. §§ 7(3), 13, and 1113, on or about
   June 18, 2000, at the Fort Hood Military Reservation. Because the record


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51053      Document: 00516187288          Page: 2   Date Filed: 02/01/2022




                                    No. 21-51053


   supports the district court’s finding that James is a danger to the community
   if he were released pending trial, we AFFIRM.
          Absent an error of law, we will uphold a district court’s pretrial
   detention order if it is supported by the record, “a deferential standard of
   review that we equate to the abuse-of-discretion standard.” United States v.
   Rueben, 974 F.2d 580, 586 (5th Cir. 1992) (internal quotation marks and
   citation omitted). Questions of law are reviewed de novo, United States v.
   Olis, 450 F.3d 583, 585 (5th Cir. 2006), and factual findings are reviewed for
   clear error, United States v. Aron, 904 F.2d 221, 223 (5th Cir. 1990).
          Pursuant to the Bail Reform Act, a judicial officer may order a
   defendant detained pending trial if he or she finds by clear and convincing
   evidence that “no condition or combination of conditions will reasonably
   assure . . . the safety of any other person and the community.” 18 U.S.C.
   § 3142(e) & (f)(2)(B); United States v. Fortna, 769 F.2d 243, 250 (5th Cir.
   1985). “[I]n determining whether there are conditions of release that will
   reasonably assure . . . the safety of any other person and the community,” the
   judicial officer must consider the following factors: (1) the nature and
   circumstances of the charged offense, including whether the offense is a
   crime of violence; (2) the weight of the evidence against the defendant;
   (3) the defendant’s history and characteristics, including his character,
   physical and mental condition, family ties, employment, financial resources,
   length of time in the locality, community ties, past conduct, criminal history,
   reliability in making prior court appearances, and whether he was under a
   sentence of imprisonment, parole, or probation at the time of the current
   offense or arrest; and (4) the nature and seriousness of the danger to a person




                                         2
Case: 21-51053      Document: 00516187288          Page: 3   Date Filed: 02/01/2022




                                    No. 21-51053


   or the community that would be posed by the defendant’s release. § 3142(g);
   Rueben, 974 F.2d at 586.
          The record supports the district court’s finding that James presents a
   danger to the community if he were released pending trial. The district court
   considered that James’s charged offense is a crime of violence, see United
   States v. Smith, 957 F.3d 590, 594-96 (5th Cir. 2020), cert. denied, 141 S. Ct.
   828 (2020), the nature and circumstances of which include the alleged attack
   of a woman at knife-point, attempt to sexually assault her, and repeated
   stabbings which led to life-threatening injuries. The district court
   acknowledged this conduct allegedly occurred 20 years ago but was serious
   enough to find that James would be a danger to the community if he were
   released pending trial. It also considered other factors including the lengthy
   period of incarceration James would face if convicted and the fact that he has
   no connection with the area. And finally, even though the district court did
   not explicitly state it considered the weight of the evidence against James, at
   the hearing the Government stated it would produce DNA evidence
   connecting James to the alleged crime, and James’s counsel argued against
   its reliability. We therefore conclude the district court did not abuse its
   discretion in finding that James is a danger to the community and should not
   be released pending trial. See United States v. Moreno, 857 F.3d 723, 726 (5th
   Cir. 2017) (finding no abuse of discretion because “there is considerable
   indication that [the defendant] is a danger to the community”).
          Although James argues that some of the factors the district court
   considered only apply to flight risk, we note only that the Bail Reform Act
   makes no distinction between the listed factors and whether they apply only
   to flight risk or dangerousness. See § 3142(g); United States v. Salerno, 481
   U.S. 739, 751–52 (1987) (stating judicial officers evaluating dangerousness
   are “guided by statutorily enumerated factors”). And here, the record as a
   whole supports the district court’s conclusion regarding James’s



                                         3
Case: 21-51053      Document: 00516187288           Page: 4    Date Filed: 02/01/2022




                                     No. 21-51053


   dangerousness. See Rueben, 974 F.2d at 586; see also United States v. Hare, 873
   F.2d 796, 799 (5th Cir. 1989) (explaining that this court may uphold the order
   if any of the reasons are sufficient to justify the detention of the defendant).
          Because the district court considered the statutory factors, and the
   record supports a finding by clear and convincing evidence of James’s
   dangerousness, we AFFIRM.




                                          4